Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 October 2021 has been entered.
The indicated allowability of claim 14, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, is withdrawn in view of the newly discovered reference(s) to White.  Rejections based on the newly cited reference(s) follow.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White (US 5,822,172).
Regarding claim 13, White discloses an electro static chuck (figures 8A-8C) comprising: a base substrate 250; and an electro static chuck plate 51/52/53 fixed onto the base substrate and including a plurality of electrodes 51 to which biases for chucking and dechucking are applied, wherein each of the plurality of electrodes includes a spiral pattern (see figure 8A) extending toward an end point of a center from a start point of an edge of the electro static chuck plate and has two or more cross points passing through a first extension line except the end point, the first extension line being formed by extending a tangent when the tangent of a center line at the end point meets an outer periphery of the electro static chuck plate, and wherein the cross points are points where the center line of the spiral pattern of each of the plurality of the electrodes intersects the first extension line (see figure 8A).
Regarding claim 14, White discloses wherein each of the plurality of electrodes 51 has three or more cross points passing through a second extension line of a line segment orthogonal to the first extension line (as seen in figure 8A, a line drawn orthogonal to the defined extension line provides 3 cross points).

Allowable Subject Matter
Claims 1-9 and 15 are allowed for the reasons set forth in the office action mailed 28 June 2021.

Response to Arguments
Applicant’s arguments with respect to claim(s) 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
For the reasons set forth above, the rejections are maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ANDREW GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        26 October 2021